DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      MARIA PIKUTA-WILKINSON,
                              Appellant,

                                     v.

 JAN KISZKA, by and through DEREK BYERLY, GUARDIAN OF JAN
                            KISZKA
                           Appellee.

                               No. 4D17-660

                           [November 22, 2017]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit;
Mark A. Spelser, Judge; L.T. Case No. PRC 15-4411.

    Elias R. Hilal of Williams Hilal Wigand Grande, LLC, Fort Lauderdale,
for appellant.

   Debra J. Slater, Esq., Coral Springs, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.